Citation Nr: 0121929	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for a right hip 
disability, to include subtrochanteric bursitis.

4.  Entitlement to service connection for myositis.

5.  Entitlement to service connection for degenerative 
arthritis.

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to an increased rating for degenerative joint 
disease of the patello/femoral area of the left knee, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for right knee 
tibialis anterior shin splints, patello/femoral syndrome with 
tendonitis, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant had one certified period of active duty for 
training from August 1993 to March 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the San Juan, Puerto Rico, RO.


FINDINGS OF FACT

1.  Medical evidence diagnosing post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a) and credible 
supporting evidence that the claimed inservice stressor(s) 
occurred has not been presented.

2.  The post-service development of a major depressive 
disorder has not been attributed to service by competent 
medical evidence.

3.  A right hip disability, to include subtrochanteric 
bursitis, was not manifest in service.

4.  Competent evidence that a right hip disability, to 
include subtrochanteric bursitis, is attributable to a 
service-connected knee disability has not been presented.

5.  Myositis was not manifest in service.

6.  Competent evidence that myositis is attributable to a 
service-connected knee disability has not been presented.

7.  Degenerative arthritis was not manifest in service or 
within one year after separation from service.

8.  Competent evidence of degenerative arthritis in any 
joints other than the knees has not been presented.

9.  A back disability, to include straightening of the lumbar 
lordosis, was not manifest in service.

10.  Competent evidence that a back disability is 
attributable to a service-connected knee disability has not 
been presented.

11.  Degenerative joint disease of the patello/femoral area 
of the left knee is currently manifested by objective 
evidence of painful motion.

12.  Right knee shin splints, patello/femoral syndrome with 
tendinitis is currently manifested by no objective evidence 
of instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(f) (2000).

2.  Major depression was not incurred in or aggravated during 
the appellant's active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 2001).

3.  A right hip disability, to include subtrochanteric 
bursitis, was not incurred in or aggravated during the 
appellant's active service, and is not secondarily related to 
a service connected knee disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2000).

4.  Myositis was not incurred in or aggravated during the 
appellant's active service, and is not secondarily related to 
a service connected knee disability.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2000).

5.  Degenerative arthritis was not incurred in or aggravated 
during the appellant's active service, may not be presumed to 
have been incurred in service, and is not secondarily related 
to a service connected knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2000).

6.  A back disability was not incurred in or aggravated 
during the appellant's active service, and is not secondarily 
related to a service connected knee disability.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2000).

7.  Degenerative joint disease of the patello/femoral area of 
the left knee, is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257-5003 (2000).

8.  Right knee tibialis anterior shin splints, 
patello/femoral syndrome with tendinitis is not compensably 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had certified active duty for training from 
August 1993 to March 1994.  The term "veteran" is defined 
as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991 & Supp. 2001).  The term "active 
military, naval, or air service" includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 2001).  Thus, the appellant is a veteran of that 
period of active duty for training for which she was disabled 
or died from a from a disease or injury incurred or 
aggravated in line of duty, but for no other period.

This appeal stems from February 1998, August 1998, and June 
1999 rating decisions wherein service connection for the 
following disorders was denied: post-traumatic stress 
disorder; major depression; a right hip disability; muscle 
inflammation (myositis); degenerative arthritis; and a back 
disability.  Additionally, in that decision the RO confirmed 
and continued a 10 percent evaluation for degenerative joint 
disease of the patello/femoral area of the left knee (left 
knee) and confirmed and continued a noncompensable evaluation 
for right knee tibialis anterior shin splints, 
patello/femoral syndrome with tendonitis (right knee).  

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of this appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims for service connection or an 
increased rating.  The appellant and the representative have 
been advised of the evidentiary deficiencies in the claims 
and were offered opportunities to cure these defects.  In 
March 1999 the appellant was sent a development letter 
regarding personal assault claims and specifically advised of 
the evidence necessary to substantiate a claim for service 
connection related to alleged sexual assault while on active 
duty.  The appellant has stated that she did not report the 
inservice incident(s) at the time they occurred and confided 
in no one around the time of the alleged assault(s).  The 
appellant has not identified the alleged rapist or any other 
alleged witnesses.  Therefore, there is no basis for the 
Board to direct further inquiry to verify the stressor.  38 
C.F.R. M21-1, Part III, Chapter 5 M21-1, Part V, Chapter 17 
M21-1.  

The RO has made every reasonable effort to obtain relevant 
records adequately identified by the appellant.  Service 
medical records were obtained, including the service medical 
records surrounding the 7-months period of active duty for 
training, and these were associated with the claims folder.  
Personnel records are in the claims folder.  All identified 
and relevant medical treatment and examination records have 
been obtained identified by the appellant.  In fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  VA Medical Center records are in 
evidence.  VA examinations were conducted in 1999 relative to 
all of the claimed disabilities and copies of the reports 
associated with the file.  Lay statements were associated 
with the file.  A Social and Industrial Survey was conducted 
and the report made part of the file.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claims.  When the Board addresses in a decision a question 
that has not been addressed by the RO, in this case the 
application of the VCAA which was passed during the pendency 
of the appeal, it must be considered whether the claimant has 
been given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.  The appellant and the representative were 
adequately informed of the deficiencies in the evidence by 
the RO the appellant has not identified any other competent 
outstanding evidence.

Direct service connection:

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

A veteran is entitled to presumptive service connection under 
certain conditions for arthritis that becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991 & Supp. 2001) do 
not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  Lay testimony is competent only 
when it regards the observable features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  Where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Post-traumatic stress disorder.
Depressive disorder.

An enlistment examination conducted in May 1993 documented a 
normal psychiatric evaluation.  The appellant denied any 
significant prior medical history of depression or excessive 
worry, or nervous trouble of any sort. 

The appellant entered service on August 17, 1993.  She was 
seen at the end of August 1993 with a complaint of shortness 
of breath for 30 minutes after a 30-minute episode of crying.  
She was in emotional distress.  She was brought in to the 
emergency room because she was acting unusual and dejected.  
She was a loner.  She had started crying in the barracks but 
would not say for what reason.  On mental status examination 
she was alert and awake.  She was not talkative and answered 
in monosyllables.  She denied suicidal or homicidal ideation.  
Her thought processes were coherent and appropriate.  Later 
on, she became more talkative and related that she was 
concerned about some family problems in Puerto Rico.  She had 
no anger or resentment.  She stated she was feeling improved.  
Acute anxiety was diagnosed.

The appellant has submitted statements in response to the 
post-traumatic stress disorder secondary to personal assault 
questionnaire.  The appellant stated that during training in 
September 1993, a drill sergeant came into the female side of 
the barracks and watched her while she was brushing her hair.  
She looked at him seriously and walked into the bathroom.  
She did not like the way he looked at female soldiers and it 
made her uncomfortable.

In October 1993 she was seen for an evaluation of an 
adjustment disorder with depressed mood.  It was determined 
that her ability to function in the military environment was 
not significantly impaired and she was returned to duty with 
the case closed.  She attended advanced infantry training in 
early 1994.

During advanced infantry training in about February or March 
1994, she was drinking in the barracks with a group of male 
and female soldiers.  They decided to go somewhere else to 
drink and were to meet outside.  When she arrived a "white 
guy" who had been part of the group told her that everybody 
had already left.  He asked her if she wanted to ride with 
him and his friend in a cab to where he knew the group was 
meeting.  She agreed.  They went to a hotel or a motel, she 
could not remember.  He told her he was going to the front 
desk to find out the room number.  When he returned the three 
went upstairs to the room and nobody was there.  When she 
asked why, he told her they were buying things to eat and 
drink.  They went inside and she became scared.  They began 
to watch television.  She thinks that the friend went out for 
a moment and then came back.  The friend fell asleep on the 
bed.  Time passed but nobody else came.  She became more 
scared and nervous.  The "white guy" started kissing her 
and she responded.  When he started touching her body she 
tried to push him away, told him to stop and told him she did 
not want anything to happen.  He laughed and continued to 
touch her.  She did not remember how he took her clothes off.  
She told him to stop and get off of her but he was too strong 
and she could not stop him.  He raped her.  She does not know 
how she fell asleep but she woke up with them in the room the 
next morning.  When they went back to the barracks she did 
not tell anybody what had happened.  He must have because 
others made fun of her about it.

The appellant described a second incident during advanced 
infantry training with the same man.  She was on the phone in 
the barracks and he came up to her and told her he had to 
talk to her.  When she finished her call she went to his 
room.  He invited her in and she stayed in the doorway.  Then 
he pulled her in the room and pushed her on the bed.  She 
could not remember many details.  He pulled down her clothes 
and penetrated her.  When he was done he stopped, and she got 
dressed and left the room.  That was the last time she saw 
him.

Service medical records documented that in February 1994 she 
was seen and treated for viral syndrome and knee complaints 
only.  There are no other entries for the remainder of her 
active service through March 1994.

When she returned to Puerto Rico she reported for annual 
training.  She was hesitant about doing it but knew it was 
the right thing to do.  She had problems with her female 
training NCO when she was on quarters or on profile and was 
unable to do what she was told to do.  They argued about what 
duties she was able to perform.  The appellant heard the NCO 
talking about her mental state to others and confronted her.  
The NCO became very angry and looked aggressive.  The 
appellant became scared, panicked and fell to the floor.  She 
hyperventilated.  The appellant felt persecuted by the NCO 
and some of her friends.  She told the unit administrator 
that she would not return to the unit until the NCO was gone.  
Personnel records regarding counseling she received in July 
1994 as a result of disobeying the NCO's orders are of 
record, although the appellant did not concur with the NCO's 
account of the incident.  

The appellant submitted statements by fellow reservists and 
supervisors regarding Reserve duty in July 1994 where the 
appellant was found to have disobeyed orders.  She had 
episodes of out of control behavior where she was crying, 
hitting herself and the walls.  

In July 1994 her reserve unit requested a medical evaluation 
for emotional distress.  In November 1994 a psychiatric 
evaluation was conducted to determine fitness for duty.  
Historically, she had suffered several apparent episodes of 
lack of emotional control that had been manifested by crying 
spells, despair and fainting after verbal counseling from a 
supervisor.  The appellant indicated that the counseling was 
due to her difficulty performing physical work in her unit 
because of her knees.  On mental status evaluation she was 
neat and properly dressed.  She was cooperative.  She 
maintained good eye contact and her speech was logical, 
coherent and relevant.  Her mood was anxious and her affect 
appropriate.  She denied any hallucinations, or 
suicidal/homicidal ideation.  She did not present delusions 
or ideas of reference or persecution.  She was concerned that 
she was looked at by her peers as being lazy and having a 
negative attitude.  Her judgment and capacity for insight 
were adequate.  A life circumstance problem was diagnosed and 
the recommendation was made that an effort be made to improve 
communication between the appellant and her supervisor.

In January 1995 the medical evaluation had revealed no 
evidence of a neuropsychiatric disorder.  In February 1996 
records, the physical therapist for her knees noted that she 
looked depressed. 

The appellant's mother submitted a statement dated March 
1996.  She stated that her daughter had been very 
responsible, intelligent, friendly and communicative prior to 
service.  Now she was just the opposite.  When she tried to 
talk to the appellant about the Army she got upset.

VA Medical Center records dated in March 1997 indicated that 
the appellant was seen for a psychiatric evaluation because 
she was having problems with her mother.  She and her mother 
were arguing over money because of problems with the 
appellant's work.  Her mother said she was acting strange and 
living in different places.  A substance abuse disorder was 
suspected.

VA Medical Center records indicated that she was seen for an 
initial assessment in June 1997.  She reported that she was 
feeling fairly good and was observed to be in apparently good 
condition.  The history of knee problems was documented.

In February 1998 she was referred by a social worker to the 
emergency department.  She was crying.  She had been 
depressed for an unknown amount of time.  She could not 
sleep, had a poor appetite, and was not going to work.  She 
admitted to a sexual assault 4-5 years prior but did not give 
any more information.  The diagnostic impression was rule-out 
post-traumatic stress disorder and depression not otherwise 
specified.  She was referred to the psychiatry service and 
after examination, a personality disorder not otherwise 
specified was diagnosed.

In early March 1998 she was seen requesting a refill of her 
medications.  She was feeling sad, anhedonic, lacking in 
energy and having crying spells with feelings of hopelessness 
and helplessness.  She indicated that she had been feeling 
sad since she left service but that this had been increasing 
recently.  She stated that there was something that her 
mother did not know but she did not indicate more.  Rule-out 
major depression was diagnosed.  In another March note she 
was seen for complaints of anxiety and depression.  She 
wanted to see a female psychiatrist.  She stated that she 
used to be depressed and had insomnia after a sexual trauma.  
Rule-out post-traumatic stress disorder, depression not 
otherwise specified and histrionic traits were diagnosed.

In March 1998 she was evaluated at the request of her Reserve 
unit for complaints of emotional distress with altered mood, 
disturbed patterns of sleep and severe anxiety.  She had been 
receiving weekly counseling.  The appellant reported that she 
had continued with symptoms of variable intensity since her 
evaluation in November 1994.  She was referred for a 
psychiatric evaluation to determine if she was fit for duty.  
She reported sadness, easy irritability, crying spells, 
difficulty falling asleep, forgetfulness, lack of 
concentration, feelings of fear, apprehension and sometimes 
anger.  She had a sensation of hearing voices and seeing 
nobody.  She felt insecure and trusted nobody.  She got 
startled easily.  On mental status examination she looked 
clean and neat.  He facial expression was sad and she looked 
dejected in attitude.  She cried during the interview and 
kept looking downward.  Her thoughts were mostly logical.  
She answered just what was asked.  She appeared guarded and 
somewhat defensive.  There was no evidence of suicidal or 
homicidal ideas.  There were feelings of low self-esteem, 
worthlessness and pessimism verbalized.  Delusions were not 
present.  Hallucinations were not elicited.  Her affect was 
depressed.  She was oriented to person, place and time.  Her 
memory was preserved and her judgment was partially impaired.  
The physician determined that she was suffering from a 
depressed disorder that was severe enough to require 
prolonged psychiatric treatment and limitation of duty.  
Major depressive disorder was diagnosed.  She was determined 
unfit for duty.

In March 1998 her grandmother was contacted and indicated 
that the appellant was unpredictable and disappeared for 
lengths of time.  She was seen by a social worker in April 
1998.  The appellant reported generalized fears and 
anxieties.  She was extremely anxious, ambivalent and 
distrusting.  A "trauma" suffered while on active duty 
appeared to be a precipitant according to the social worker.

Outpatient VA Medical Center treatment notes in April 1998 
documented treatment for a mood disorder not otherwise 
specified and rule-out major depression with psychotic 
features.  A personality disorder with borderline traits was 
also indicated and a trauma was noted as questionable.

She was referred for hospitalization in late April 1998 for 
treatment of symptoms of depression manifested by anxiety, 
insomnia, social isolation, depressed and irritable mood 
accompanied by auditory hallucinations of derogatory content 
and suicidal ideation.  The symptoms had started several 
weeks prior to the admission.  Major depression with 
psychotic features was diagnosed.  The hospitalization was 
said to be uneventful.  In the medical admission note the 
appellant reported that while in the military she had 
suffered a "trauma during the night."  In a separate note, 
a copy of which appears in the record both dated in April 
1998 and also undated, the appellant claimed that the service 
was after her and trying to cover up her alleged rape during 
advanced infantry training.  She stated that she had been 
sent a letter that indicated all of her records were lost.  
She was extremely suspicious of the treatment plan and 
indicated she would not be able to follow day-hospital non-
inpatient hospitalization because people would be looking at 
her.  She desired inpatient hospitalization.  On examination 
she was well developed and well nourished.  She had good eye 
contact.  Her affect was anxious and she was biting her 
nails.  She was coherent and relevant.  Depressive disorder 
not otherwise specified was diagnosed.  She was discharged 
from the hospital in May 1998.

She was seen in May 1998.  The appellant discussed her 
experiences in the Reserves.  The people were bad and made 
her do things she did not want to or could not do.  They were 
verbally abusive and told her she was useless.  She had 
problems with a female sergeant who told her she had mental 
problems.  She had problems with her knees.  She refused to 
talk about "an incident" while in service and did not 
elaborate about the issue of rape.  Initially, psychotic 
symptoms were suspected but there was a history of major 
depressive disorder with psychosis.  The examiners indicated 
that there was evidence of neuropsychiatric symptoms while in 
service but questioned whether this was present before or 
after the reported trauma.  A finding in terms of this case 
could not be made.

In a letter dated in September 1998, a VA Medical Center 
social worker indicated that the appellant was first seen 
there in October 1997 having difficulty in vocational, 
educational, financial and interpersonal relations.  She had 
expressed that her difficulties in adjustment began early 
after her discharge from active service in March 1994.  After 
treatment she was able to begin to discuss issues related to 
incidents of sexual harassment and trauma.

The appellant filed a claim in December 1998.  She alleged 
that she had been sexually attacked by an enlisted person 
while on basic training.  She suffered depression.  She 
further alleged that she had degenerative arthritis, a back 
condition, a right hip condition, a muscle inflammation that 
were "all related" and all "direct related."  She 
submitted an additional statement in support of the claim 
regarding the alleged sexual assault.  She stated that it had 
led to psychological symptoms and fear in relating to other 
people.  Afterwards she did not want to go back to her unit 
and felt persecuted.  Because of the incident every time 
there was a drill she would call in sick and tell them she 
was under treatment for her knee.  She never reported the 
sexual assault because she felt ashamed and guilty about what 
happened and did not want her family to know.

The appellant's recruiter submitted a statement in support of 
the appellant's claim.  She had been very eager to recruit 
the appellant because she possessed the high mental category 
that the Army Reserve was looking for.  She had been outraged 
by the stories her recruits would tell her about the conduct 
of the drill sergeants and the abuse of power that went on 
during training.  The appellant had confided to her about the 
incident of sexual assault that had taken place during her 
advanced training.  It was normal for recruits to go out 
together, but the attitude of this "white guy" was not 
normal or acceptable.  The appellant returned from training a 
different person.  She was always nervous, anxious, sad and 
depressed.  Her desire to fulfill her military obligations 
was gone.  The recruiter believed that the incident took 
place and that it had a definite impact on the appellant's 
emotions, attitude and confidence in herself and the people 
around her.

A VA psychiatric examination was conducted in March 1999 
without the benefits of the claims folder or medical records.  
The computer revealed no evidence of psychiatric treatment 
prior to November 1997.  She had undergone an evaluation 
regarding the issue of sexual trauma but no related diagnosis 
was found.  She had quit her job and stopped studying at the 
university because she had lost interest in things and did 
not attend classes.  She indicated that she had been the 
victim of an incident on active duty but she had not reported 
it until 1997.  During that same year, she had an episode of 
acute alcohol intoxication and she began psychiatric 
treatment after that.  A psychiatric board evaluation with 
review of the records and a social and industrial survey was 
recommended.

A social and industrial survey was completed in April 1999.  
The appellant and two neighbors were interviewed without 
prior notification.  The appellant reported back pain that 
varied in intensity depending on her physical activity during 
the day.  She also felt apathetic, had no goals in life and 
was insecure.  These feelings began about one year after her 
discharge from basic and advanced training in the Army.  She 
had planned to return to college afterwards but had remained 
idle at home.  After two years she did enroll and get a part-
time job but had remained apathetic, withdrawn and secluded 
at home.  She did not trust anyone and avoided the company of 
others.  She had no hobbies.  Both neighbors indicated that 
the appellant was secluded at home most of the time.  She 
looked sad, had no energy and went without eating.  
Previously she had been a good student and very sociable.

A VA examination was conducted in May 1999 by a board of 
psychiatrists.  The claims folder was furnished, examined and 
discussed by the examining board.  The report of the social 
and industrial field survey was also discussed.  The 
appellant was interviewed alone.  It was somewhat difficult 
to obtain a reliable history from the appellant because there 
were many elements in her descriptions that were 
contradictory.  She manifested very strong hysterical 
characteristics in her behavior that were noticed to be very 
voluntary on her part.  Initially she tried to appear as 
reluctant to give information; later on she had no difficulty 
talking about the situation.  In her description there were 
no specific details because she alleged that she did not 
remember when the incidents occurred or even the name of the 
other soldier that was involved.  This contradicted what she 
later stated in terms of having submitted the information for 
investigation so charges could be pressed against the soldier 
whom she claimed raped her.  When she was asked how she could 
have done this when she did not remember when the incidents 
occurred or the name of the soldier involved she said, "They 
should find him where ever he is because they must have a 
list of the soldiers that were there at that time."  The 
appellant described the alleged rape during advanced infantry 
training.  She was reluctant to discuss whether she continued 
to drink in the motel/hotel room.  She did not answer when 
asked why she did not make an effort to leave the room after 
the situation happened- she indicated she did not know and 
apparently fell asleep.  She went back to the base with the 
soldier and did not ask him about what happened or make any 
claims to him.  She stated she was completely confused and 
did not know how she fell asleep or anything.  She did not 
mention this incident to anyone else.  The solder did not 
threaten her with anything at all if she told about what 
happened.  She continued to see him and at one point when 
they were on the same bus the other soldiers made fun of her 
and she believed it was because he had told them that he had 
sex with her.  One day she was approached again by the same 
soldier who wanted to see her.  She went to his room.  
Instead of asking for forgiveness for what he had done, he 
started to caress her and told her that this time it was 
going to be better than the first time.  They had sexual 
intercourse again in the barracks.  This time she did not 
indicate that she made any effort to avoid it.  Afterwards 
she got up and went away.  She did not report any of this 
because she was ashamed.

The examiners stated that the stressor was unclear.  Although 
she alleged that she was raped, the description of events was 
rather contradictory in terms of this.  She was not clear if 
this was actually unwanted sex, or if it happened the first 
time because she was under the effects of alcohol and could 
not defend herself.  However, there was a second time in 
which she was completely conscious and did not make any 
effort to avoid the sexual encounter with the same soldier.  
On mental status examination she was alert, aware of the 
interview situation and in full contact with reality.  Her 
behavior was at times very exaggerated, histrionic and 
voluntary.  Her answers were relevant, coherent and logical.  
The content did not show any evidence of delusions or 
hallucinations.  She reported that she was easily irritated.  
The affect that she displayed was inadequate in the sense 
that there were many histrionic characteristics in her 
behavior.  Her mood was anxious and somewhat depressed.  She 
was well oriented to person, place and time.  Her memory was 
grossly well preserved, although when it came to the details 
of the events she described in service, she alleged not 
remembering many of the things that she was questioned about.  
Judgment was fair and insight was poor.  

It was the unanimous opinion of both members of the board 
that with the information available at that point, they could 
not certify that the appellant was actually raped.  There 
were many contradictory circumstances in her description and 
none of this had been mentioned before by her.  When the 
service medical records were examined, she had several 
opportunities to mention if any of this had actually occurred 
because there were several notes beginning in August 1993 
where she was seen for shortness of breath after an episode 
of crying.  During later psychiatric examinations in August 
1993 and November 1994 she did not make mention of anything 
that had occurred in relation to that which she now alleged.  
The examiner's diagnostic impression was depressive disorder 
not otherwise specified and major depression, recurrent.  She 
had very strong histrionic personality characteristics.

The appellant submitted a statement in September 1999 wherein 
she clarified that the two sexual abuse incidents happened 
during advanced infantry training and not basic training.

-Post-traumatic stress disorder.

The preponderance of the evidence is against service 
connection for post-traumatic stress disorder.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  A rule-out diagnosis of post-traumatic 
stress disorder was offered in February 1998 and March 1998, 
but no definitive diagnosis of post-traumatic stress 
disorder has been made.  Accordingly, absent medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming with DSM-IV or supported by 
the findings on the examination report), service connection 
is not warranted.

Furthermore, credible supporting evidence that the claimed 
inservice stressor(s) occurred has not been presented.  The 
appellant has offered no corroborating evidence.  The 
appellant's lay statements or the lay belief of her 
recruiter that the inservice rape occurred is insufficient 
in the case of a non-combat scenario.  

The Board has also examined whether there is evidence of any 
behavior "markers", that is, evidence of behavior changes 
that occurred immediately after the date of the alleged 
sexual assault that could be considered as corroborating 
evidence of a sexual assault.  For example, changes in 
performance evaluations from prior to the incident, 
increased use of leave without an immediate reason, 
unexplained social behavior changes, pregnancy tests around 
the time of the incident and the like could in some cases 
corroborate an incident when none was reported.  38 C.F.R. 
M21-1, Part III, Chapter 5 M21-1, Part V, Chapter 17 M21-1.  
However, in the instant case, the service medical records 
document that within the same month that she began active 
duty for training, she was seen for uncontrolled crying and 
acute anxiety attributed to family problems.  In October 
1993 she was evaluated for an adjustment disorder.  The 
appellant has alleged that she was raped in February or 
March 1994.  Although she was seen by medical personnel in 
February 1994, there were no complaints offered that could 
be attributed to a rape that month.  There is no evidence 
immediately after service.  Upon her return to her Reserve 
unit in July 1994, she argued with a female NCO and 
exhibited the same time of uncontrolled crying and 
hyperventilation that she had exhibited in service prior to 
the alleged rape.  Thus the evidence reveals no "markers," 
rather her behavior both prior to the alleged assault and 
after the alleged assault was entirely the same.  The Board 
concludes therefore that there is no corroboration of the 
alleged inservice stressor based on any of the objective 
evidence of record.  In the absence of a diagnosis of post-
traumatic stress disorder and corroboration of alleged 
inservice stressors, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

-Major depressive disorder.

Inservice diagnoses included acute anxiety in August 1993, 
and an adjustment disorder with depressed mood in October 
1993.  

Post-service records reveal that a life circumstance problem 
was indicated in November 1994, a personality disorder was 
indicated in February 1998, and depression not otherwise 
specified with histrionic traits diagnosed in March 1998.  In 
March 1998 a depressive disorder was identified and this 
diagnosis was confirmed by a board of psychiatrists in 1999.

No post-service examiner has attributed any current 
psychiatric diagnosis to any of the inservice diagnoses or 
symptomatology.  In May 1998, the examiners commented that 
there was evidence of neuropsychiatric symptomatology in 
service, yet no finding was made and no current diagnosis was 
attributed to the inservice symptomatology.  Post-service 
diagnoses of an anxiety disorder or an adjustment disorder 
have not been rendered.  A depressive disorder was not 
diagnosed until 4 years after separation from service.  A 
depressive disorder has not been attributed by competent 
medical evidence to the appellant's brief period of service, 
to the symptomatology exhibited by the appellant in service 
including adjustment disorder with depressed mood, or to the 
alleged rape in service.  

We do note that a social worker has commented that sexual 
trauma or harassment in service was a precipitating factor in 
the appellant's current difficulties.  As previously 
mentioned, the question of whether a current psychiatric 
disability is attributable to service requires a competent 
medical opinion.  A social worker is not competent to render 
a medical opinion, and in this case the social worker clearly 
based the opinion on the appellant's assertions without the 
benefit of the entirety of the record.  We draw this 
conclusion based on the social worker's comment that the 
appellant's adjustment problems began after separation from 
service in March 1994, when the service medical records 
showed adjustment problems immediately upon her entry into 
service.  Therefore, this opinion is afforded little 
probative value in the Board's consideration of the claim.  
In the absence of competent medical evidence of a post-
service psychiatric diagnosis that is attributed to service, 
service connection is not warranted.  The only other opinions 
that connects a post-service depressive disorder to service 
has been that of the appellant and her recruiter.  Both lack 
the medical expertise to render such an opinion and may not 
be relied upon for establishing a medical diagnosis, be that 
a current diagnosis or one linking a current disability to 
service.  Layno, 6 Vet. App. at 469.  Accordingly the 
preponderance of the evidence is against the claim for 
service connection for a major depressive disorder diagnosed 
post-service.


-Right hip.
-Muscle inflammation.
-Degenerative arthritis.
-Back.

It is unclear from the appellant's submissions whether she is 
claiming that these disorders had their onset in service or 
whether they are secondary to a service connected bilateral 
knee disorder.  Accordingly, the Board has considered both 
theories of entitlement.

An enlistment examination conducted in May 1993 documented a 
normal clinical evaluation for the upper extremities, lower 
extremities, spine and other musculoskeletal systems.  The 
appellant denied any significant prior medical history of 
arthritis, rheumatism, bursitis, bone, joint, or other 
deformity, painful shoulder or elbow, or recurrent back pain. 

In August 1993 she complained of bilateral shoulder pain for 
three days.  Neck tenderness was noted and there was full 
range of motion.  Musculoskeletal tension was diagnosed.  

A VA orthopedic examination was conducted in March 1999.  The 
appellant complained that she had a 2-year history of back 
and right hip pain that developed because she was protecting 
her knees and putting stress on those areas.  She had never 
reported for sick call in service due to those complaints and 
she had not received any treatment in the prior year for 
these conditions.  Bending, prolonged sitting or lifting 
heavy objects exacerbated the pain.  On the day of the 
examination she had moderate low back pain and right hip 
pain.  Examination revealed no postural abnormalities or 
fixed deformities.  There was moderate painful motion on the 
last degree of range of motion in the lumbar spine and right 
hip.  There was objective evidence of moderate lumbosacral 
spasm and moderate tenderness to palpation of the lumbosacral 
spine and right hip areas.  X-ray examination of the right 
hip and lumbar spine were normal.  Right hip subtrochanteric 
bursitis, dorsal-lumbar-sacral paravertebral myositis, and 
straightening of the lumbar lordosis suggestive of 
paravertebral muscle spasms were diagnosed.

On a direct basis, the preponderance of the evidence is 
against claims for service connection for a right hip 
disability, myositis, degenerative arthritis, or a back 
disability.  None of these conditions were identified during 
the appellant's active service.  Musculoskeletal tension was 
noted in August 1993, however, this was not diagnosed during 
the remainder of active service therefore the Board concludes 
that it was acute and resolved without residual disability.  
Degenerative arthritis was not diagnosed in service or within 
one year after separation from service.  No competent medical 
opinion has been furnished that links post-service right hip 
bursitis, myositis in the back, or any other back disability 
to the appellant's brief period of service.  Degenerative 
arthritis has not been diagnosed in any other joints other 
than in the knees, which are considered below.  In the 
absence of competent medical evidence that attributes a right 
hip disability, myositis, degenerative arthritis, or a back 
disability to service, service connection is not warranted on 
a direct basis for any of these conditions.

Secondary service connection:

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The appellant appears to have also contended that a right hip 
disorder, muscle inflammation (myositis), degenerative 
arthritis and a back disability are related to her service-
connected knee disabilities.  

The appellant is service connected for a right and left knee 
disability, specifically, degenerative joint disease of the 
patello/femoral area of the left knee and tibialis anterior 
shin splints, patello/femoral syndrome with tendinitis of the 
right knee. 

Right hip subtrochanteric bursitis, dorsal-lumbar-sacral 
paravertebral myositis, and straightening of the lumbar 
lordosis suggestive of paravertebral muscle spasms were 
diagnosed at the time of the VA orthopedic examination in 
March 1999.  The appellant's gait has been noted on 
examination to be normal and there was no leg length 
discrepancy, postural abnormality or fixed deformity.  No 
competent medical examiner, including the VA examiner who 
identified these disorders, has opined that right hip 
subtrochanteric bursitis, dorsal-lumbar-sacral paravertebral 
myositis, or straightening of the lumbar lordosis is 
proximately due to or the result of a service-connected 
right or left knee disability.  No competent opinion has 
been furnished that indicates that there is additional 
disability resulting from the aggravation of the right hip, 
musculature, or back by a service-connected knee disability.  
No such relationship has been suggested by any medical 
examiners.  In a secondary service connection claim, the 
question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Thus, the 
appellant's assertion that there is a relationship is not 
competent and cannot establish secondary service connection.  
As for degenerative arthritis, that has not been identified 
in any joint other than the knees, identified on X-ray in 
1997.  There is no X-ray evidence of arthritis in other 
joints.  Accordingly, absent competent evidence of current 
degenerative arthritis, service connection is not warranted 
on a direct or secondary basis.  Brammer, 3 Vet. App. at 
225.  

Increased ratings:

In an April 1995 rating decision, service connection for a 
torn left lateral meniscus, left knee patellofemoral 
syndrome, patellar tendinitis, and shin splints was granted 
and assigned a 10 percent evaluation.  Service connection for 
right knee patellofemoral syndrome, tendinitis and shin 
splints was granted and assigned a noncompensable evaluation.

In a September 1997 rating decision, the service-connected 
left knee disability was revised to include degenerative 
joint disease on the left, however the evaluation were 
confirmed and continued.  This portion of the appeal stems 
from a June 1999 rating decision that confirmed and continued 
a 10 percent evaluation for the left knee and a 
noncompensable evaluation for the right knee.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that her condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Mild degenerative changes were suggested in both knees on X-
ray examination in January 1997.

In November 1997 the appellant complained of swelling and 
slippage in the right knee.  Active range of motion in the 
right and left knees was from 10 degrees to 130 degrees.  
Lachman's sign, varo/valgus stress testing and McMurray's 
sign were negative bilaterally.  There was no effusion or 
erythema bilaterally.  There was marked tenderness at the 
lateral patellar border on the right.  Patellar apprehension 
testing was negative on the left and there was no joint line 
tenderness.  There was no patellar or joint line tenderness 
on the left.  Anterior patellar syndrome was diagnosed, worse 
on the right.  There was no X-ray or physical evidence of a 
meniscal tear.

A VA examination of the appellant's knees was conducted in 
January 1999.  She had no pain in the shin or the knees.  Her 
knees occasionally gave way while she was walking.  She had 
occasional clicking sounds in the right knee.  There was no 
other symptomatology.  She had no surgeries and did not need 
any devices in order to walk.  There were no episodes of 
dislocation or recurrent subluxation in the knees.  There 
were no constitutional symptoms for inflammatory arthritis.  
Flexion was to 140 degrees and extension was to 0 degrees in 
both knees.  There was mild painful motion on the last degree 
of range of motion bilaterally.  There was mild objective 
evidence of painful motion on all movements of both knees.  
There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movements or 
guarding of movements.  There was mild tenderness to 
palpation of both knees in the soft tissue process and shin.  
There was moderate crepitation in the right knee joint.  
There was a positive patellar grinding test on the right.  
There was mild crepitation in the left knee joint and a 
positive patellar grinding test on the left.  She had a 
normal gait cycle.  There was no ankylosis and no leg length 
discrepancy.  Magnetic resonance imaging of the right knee 
was normal.  X-ray examination of the right knee was normal.  
Diagnoses were: periarticular cyst on the left by magnetic 
resonance imaging in 1998; mild degenerative joint disease of 
the knee joints by X-ray in 1997; clinical tibialis anterior 
shin splint; clinical right knee patellofemoral syndrome with 
tendinitis.  

Degenerative joint disease of the patello/femoral area of the 
left knee.

This disability is currently evaluated by analogy to other 
impairments of the knee with a 10 percent evaluation assigned 
under the criteria for rating arthritis. 

Degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  The 20 percent 
and 10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion, and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a; Diagnostic 
Code 5003 (2000).

Flexion of the leg limited to 15 degrees is given a 30 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; and a noncompensable evaluation is 
assigned for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2000).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
Extension limited to 10 degrees is assigned a 10 percent 
evaluation.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).

When an impairment of the knee manifests in severe recurrent 
subluxation or lateral instability, a 30 percent rating is 
warranted.  When impairment is manifested by moderate 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted.  For slight recurrent subluxation or 
lateral instability, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5257 (2000).

The preponderance of the evidence is against a higher 
evaluation under the criteria for evaluating arthritis as 
flexion limited to 30 degrees or extension limited to 15 
degrees has not been shown on objective examination.  The 
preponderance of the evidence is against a higher evaluation 
under the criteria for rating other knee impairment as 
moderate recurrent subluxation or lateral instability has not 
been shown on objective examination.  Rather, testing for 
subluxation or lateral instability was all negative.  We have 
considered the appellant's reports that her knees give way 
occasionally.  Even accepting the appellant's contentions, 
they do not support a finding of moderate 
instability/subluxation.  Furthermore, objective confirmation 
of subluxation or instability is not in evidence.  The 
appellant is competent to state that her condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  

The Board has considered whether there is functional 
impairment commensurate with a higher disability rating.  The 
currently assigned minimum compensable evaluation is 
recognition of painful motion with periarticular pathology.  
Although there is some slight limitation of motion, it does 
not approximate the higher evaluation.  Weakened movement or 
excess fatigability was not shown on objective examination.  
The appellant's gait was normal, therefore there is no 
evidence of incoordination that would be the functional 
equivalent of the higher evaluation.

Right knee shin splints, patello/femoral syndrome with 
tendinitis.

This disability has been evaluated under the criteria for 
rating other impairments of the knee, and is assigned a 
noncompensable evaluation.  The criteria for evaluating other 
knee impairment, Diagnostic Code 5257, is the same as was 
given for the left knee.  The preponderance of the evidence 
is against a compensable evaluation under these criteria 
because slight recurrent subluxation or lateral instability 
has not been shown.  Rather on objective examination the knee 
was stable.  We have considered the appellant's reports that 
her knees give way occasionally.  However, objective 
confirmation of subluxation or instability is not in 
evidence.  Although the appellant is competent to state that 
her knees give way, the objective findings of trained medical 
personnel are more probative as to the extent of the right 
knee disability.

Unlike the left knee, the appellant is not entitled to a 
compensable evaluation under the criteria for rating 
arthritis as for the left knee, because the appellant's 
service-connected right knee disability does not include 
degenerative joint disease.  Additionally, the Board notes 
that X-ray examination of the right knee in January 1999 was 
normal.  VAOPGPREC 23- 97 (1997), VAOPGPREC 9-98 (1998). 

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The RO in this case considered this regulation but 
concluded that referral was not necessary.  The Board agrees.  
In this regard, the Board finds that the schedular criteria 
and currently assigned evaluations for the right and left 
knee disabilities are adequate as the case does not present 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a compensable evaluation is 
recognition of interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization has not 
been shown.  The appellant remains unemployed, however there 
is no competent evidence that relates unemployment to her 
service connected knee disabilities.  Her only 
hospitalization was for a non-service connected condition.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for major depression is denied.  
Service connection for a right hip disability, myositis, 
degenerative arthritis, and a back disability is denied.  An 
increased rating for degenerative joint disease of the 
patello/femoral area of the left knee is denied.  A 
compensable evaluation for right knee tibialis anterior shin 
splints, patello/femoral syndrome with tendinitis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

